374 S.W.2d 671 (1963)
Algie Marion KENT, Appellant,
v.
The STATE of Texas, Appellee.
No. 36174.
Court of Criminal Appeals of Texas.
November 27, 1963.
Rehearing Denied February 5, 1964.
John P. Spiller, Houston, for appellant.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, Joe C. Shaffer and Sidney L. Farmer, Asst. Dist. Attys., Houston, and Leon R. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, ten days in jail and a fine of one hundred dollars.
It is undisputed that the appellant while driving his pickup on a public highway collided with an automobile which was stopped facing a red traffic light at a street intersection.
A passenger in the automobile testified that appellant mumbled while talking and appeared to be drunk. Two police officers testified that they saw the appellant at the scene of the collision, smelled the odor of alcohol on his breath, observed his speech and walk, and expressed the opinion he was intoxicated.
Chemist McDonald testified that an analysis of a specimen of urine shown by the records to be that of the appellant was made under his supervision by his assistant, Bob Crawford, and that the records of said analysis revealed that the specimen had an alcoholic content of 0.37 per cent, which in his opinion is indicative of intoxication.
Testifying in his own behalf, the appellant admitted drinking three beers before the collision but denied that he was intoxicated at such time. He further testified that after the collision and before Officer Young arrived he had two drinks of Vodka.
Appellant insists that the trial court erred in the admission of the testimony of Chemist McDonald of the results of the urine analysis, on the ground that it was hearsay in that he did not make the analysis himself.
A chemist under whose supervision laboratory analysis of certain specimens are made, by another chemist in said laboratory, may testify from records of the laboratory as to the results thereof. Bryan v. State, 157 Tex. Crim. 592, 252 S.W.2d 184; Jackson v. State, 159 Tex. Crim. 228, *672 262 S.W.2d 499; Leonard v. State, 161 Tex. Crim. 470, 278 S.W.2d 313; McCray v. State, Tex.Cr.App., 365 S.W.2d 9; Meadowes v. State, Tex.Cr.App., 368 S.W.2d 203.
Appellant complains of the trial court's action in limiting his argument to the jury to fifteen minutes. This complaint is not in any manner authenticated or presented in the record in any form which would authorize its consideration.
There are no formal bills of exception, and no objections to the court's charge nor any requested charges.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.